Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims 
	Claims 1-19 are currently pending.
	Claims 1-19 have been considered on the merits.

Specification
The disclosure is objected to because of the following informalities: the use of trademarks.
The use of the trademarks: Tween™-20 on pg. 6 para. 2; Beano® on pg. 13 para. 1; Quant-iT™ PicoGreen™ fluorochrome on pg. 16 para. 2; Fastin™ staining method on pg. 16 para. 3; Triton™ X-100 on pg. 18 step 3 and pg. 20 step 6 has been noted in this application.  They should be capitalized wherever they appear and be accompanied by the generic terminology.
.
Appropriate correction is required. 

Claim Objections
The disclosure is objected to because of the following informalities: 
	Claim 16 is objected to in the recitation of “wherein the animal acellular tissue matrix material is negative staining with Lectin I isolectin B4”, and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “wherein the animal acellular tissue matrix material stains negative for 
Claim 18 is objected to in the recitation of “the animal acellular tissue matrix material has collagen content of 88.0 ± 2.8%, or the animal acellular tissue matrix material has collagen content of 89.4 ± 2.7%, or the animal acellular tissue matrix material has collagen content of 89.5 ± 2.6%” and in the interest of improving claim form, it is suggested that the recited phrase be amended to recite “the animal acellular tissue matrix material has [[a]] collagen content of 88.0 ± 2.8%, [[a]] collagen content of 89.4 ± 2.7%, or the animal acellular tissue matrix material has [[a]] collagen content of 89.5 ± 2.6%”
Appropriate correction is appreciated.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 17, the phrase “and there is a shift of thermal stability by 3°C”, renders the claim and its dependents indefinite, since it is unclear what exactly is causing the shift in thermal stability.  It is unclear if the shift is reference to the initial raw material obtained from the animal or the acellular tissue matrix material prior to terminal sterilization or step (9) of claim 1.  For the purposes of compact prosecution, based on paragraph [0284] of the published application, the phrase will be interpreted to mean the shift is reference to the acellular tissue matrix material prior to terminal sterilization or step (9) of claim 1.
In claim 18, the phrase “the animal acellular tissue matrix material has collagen content of 88.0 ± 2.8%, or the animal acellular tissue matrix material has collagen content of 89.4 ± 2.7%, or the animal acellular tissue matrix material has collagen content of 89.5 ± 2.6%”, renders the claim and its dependents indefinite, since it is unclear what the percentage is in reference to.  For instance, the percentage could be 
In claim 19, the phrase “wherein the animal acellular tissue matrix material has a degradation pattern as demonstrated by the discrete resistance to type I collagenase and trypsin” renders the claim and its dependents indefinite, since it is unclear what the degradation pattern is representing.  Is it regions that are not resistant to degradation by both type I collagenase and trypsin, or regions that are not resistant to type I collagenase and trypsin, or a mixture of these regions?  It is unclear how the pattern is established and if the pattern is viewed over time.  In addition, it would seem that every animal acellular tissue matrix material would have some sort of degradation pattern.  
Appropriate correction is required.

Allowable Subject Matter
Claims 1-15 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).




Conclusion
	No claims are allowed.


Citation of pertinent prior art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.  Keane et al. "Methods of tissue decellularization used for preparation of biologic scaffolds and in vivo relevance." Methods 84 (2015): 25-34. 
This article is a review of methods of decellularizing and processing extracellular matrix material for scaffolds.  The review demonstrates the many variables that impact the processing of extracellular matrix material and the production of scaffolds with different characteristics depending on differences in the processing steps.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ANN CORDAS whose telephone number is (571)272-2905.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/EMILY A CORDAS/Primary Examiner, Art Unit 1632